Citation Nr: 0904076	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel
INTRODUCTION

The veteran had active service from June 1968 to September 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.   

In October 2008, the Board requested a medical expert opinion 
from a VA otolaryngologist (Dr. R.R.O.) to address various 
questions involved in the veteran's appeal and such opinion 
was received in December 2008.  The Board provided the 
veteran with a copy of the opinion in January 2009.  The 
veteran's representative wrote in a January 2009 Informal 
Hearing Presentation that the veteran had no additional 
argument or evidence to submit and asked that the Board 
proceed with the adjudication of his appeal.    


FINDINGS OF FACT

1.  The veteran currently has a bilateral hearing impairment 
as defined by 38 C.F.R. § 3.385 that is related to active 
military service.

2.  The veteran's current tinnitus is related to the hearing 
loss that is related to his active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.385 (2008).

2.  Tinnitus is proximately due to service-connected 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to these claims.  Any 
notice deficiency with respect to the veteran's claims will 
be remedied by the AOJ when effectuating the award of 
benefits.  The Board will proceed with appellate review.     

Analysis 

The veteran contends that his current bilateral hearing loss 
and tinnitus are due to acoustic trauma sustained during his 
service in the Republic of Vietnam.  He alternatively asserts 
that his current hearing problems are related to his service-
connected residuals of a left perforated eardrum (or 
otherwise to his in-service left ear injury).  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as sensorineural hearing loss, to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

In the present case, the medical evidence of record clearly 
shows that the veteran is currently diagnosed with a 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  
For example, the April 2007 VA audiological report notes that 
the veteran exhibited puretone thresholds of 25 decibels (dB) 
at 500 Hertz (Hz), 25 dB at 1000 Hz, 30 dB at 2000 Hz, 30 dB 
at 3000 Hz, 40 dB at 4000 Hz with a speech recognition score 
of 92 percent in the right ear and 35 dB at 500 Hz, 30 dB at 
1000 Hz, 35 dB at 2000 Hz, 40 dB at 3000 Hz, 45 at 4000 Hz 
with a speech recognition score of 96 percent in the left 
ear.  The audiologist also diagnosed the veteran with 
bilateral tinnitus at that time.  

The medical evidence also shows treatment for ear problems in 
service.  Indeed, the veteran's service clinical records note 
treatment for ear problems accompanied with complaints of 
hearing loss in May 1967.  While no audiometric results are 
included in the June 1968 separation examination report and 
the veteran's ears were clinically evaluated as normal at 
that time, the veteran reported a history of ear problems to 
include hearing loss in the June 1968 separation report of 
medical history.

It is additionally noted that the veteran has asserted that 
he was exposed to military noise during service in several 
written statements.  The veteran has also submitted a buddy 
statement from fellow soldier, L.C.M., dated in September 
2005 wherein L.C.M. noted that he served in Vietnam with the 
veteran during the Tet Offensive and recalls an air strike 
consisting of helicopter gun ships and U.S. Air Force Jets 
dropping napalm, "bouncing betties" and five hundred pound 
bombs during that time.  While the veteran's military 
occupational specialty of clerk typist is not one typically 
associated with noise exposure, the veteran and L.C.M. are 
considered competent to describe the nature and extent of the 
veteran's in-service noise exposure and the Board finds their 
account of such exposure credible.  Therefore, it is likely 
that the veteran suffered acoustic trauma in service.     

Furthermore, in his December 2008 VHA opinion, Dr. R.R.O. 
concluded that it was as likely as not that the veteran's 
hearing loss was causally related to his active military 
service.  Dr. R.R.O. also concluded that the veteran's 
tinnitus was the result of the hearing loss that was causally 
related to active service.  As Dr. R.R.O. provided a sound 
rationale for his conclusions based on a review of the claims 
folder to include service treatment records and prior medical 
opinion evidence that showed conflicting findings, the Board 
affords his opinion great probative value.  

In consideration of the foregoing, the Board finds that an 
award of service connection for hearing loss and tinnitus is 
warranted.  38 C.F.R. §§ 3.303, 3.310 (2008).  The veteran's 
appeal is granted.    



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


